


110 HCON 92 IH: Recognizing and commending Dr. Robert

U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 92
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2007
			Ms. Hooley (for
			 herself, Mr. Blumenauer, and
			 Mr. Ortiz) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing and commending Dr. Robert
		  Meaders and all of the volunteers and contributors of Operation Helmet for
		  their efforts in sending out 35,000 helmet upgrade kits to members of the
		  United States Armed Forces deployed in Iraq and Afghanistan.
	
	
		Whereas, since March 2004, Operation Helmet has provided
			 over 35,000 free helmet upgrade kits to members of the United States Armed
			 Forces deployed in Iraq or Afghanistan;
		Whereas these helmet upgrades offer a greater level of
			 protection for members of the Armed Forces by providing a better-fitting helmet
			 and increased shock absorption, decreasing the chance of brain injury from
			 improvised explosive devices, bombs, vehicle accidents, and other
			 injuries;
		Whereas Dr. Robert Meaders and the entire staff of
			 Operation Helmet are all unpaid volunteers who began Operation Helmet with the
			 sole intention of providing needed equipment to members of the Armed Forces;
			 and
		Whereas Operation Helmet depends on donations for funds to
			 procure the helmet upgrade kits and allows Americans to demonstrate their
			 gratitude to members of the Armed Forces serving in the Global War on Terror:
			 Now, therefore, be it
		
	
		That Congress recognizes and commends Dr.
			 Robert Meaders and all of the volunteers and contributors of Operation Helmet
			 for their efforts in sending out 35,000 helmet upgrade kits to members of the
			 United States Armed Forces deployed in Iraq and Afghanistan.
		
